  Case 17-11292      Doc 39      Filed 09/29/18 Entered 09/29/18 14:25:25         Desc Main
                                   Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF ILLINOIS

 In re:                                        )
                                               )
 GORDON, JENAY MARIE                           )   Bankruptcy Case No. 17-11292 ABG
                                               )   Chapter 7
                                               )
 Debtor(s).                                    )


                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on September 29, 2018 I served by prepaid first class mail
a copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline
to Object (NFR) on all parties listed below at the addresses contained therein.

          GORDON, JENAY MARIE
          1071 WARREN LANE
          VERNON HILLS, IL 60061

          MARCELINO DIAZ
          Ferris Thompson & Zweig Ltd.
          438 Lakehurst Road
          Gurnee, IL 60031

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

 1        Cavalry SPV I, LLC
          500 Summit Lake Drive, Ste 400
 Case 17-11292      Doc 39    Filed 09/29/18 Entered 09/29/18 14:25:25   Desc Main
                                Document     Page 2 of 2


        Valhalla, NY 10595

 2      Cavalry SPV I, LLC
        500 Summit Lake Drive, Ste 400
        Valhalla, NY 10595

 3      Suntrust Bank
        American Education Services
        PO Box 8183
        Harrisburg, PA 17105

 4      American Express National Bank
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355-0701



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562-9595
Fax: (847) 564-8402
